Title: To James Madison from Richard Harrison (Abstract), 10 June 1805
From: Harrison, Richard
To: Madison, James


10 June 1805, Auditor’s Office, Treasury Department. “In compliance with the request of Mr. Cathcart I now lay before you his answer to the remarks made by me on his Accounts. This he is desirous you should see before I proceed further with my statement, in the hope that you may, on reconsideration, be induced to admit some items which at present stand excluded by your instructions to me of the 27th. ulto.”
